                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


ZACHARY WOOTEN,                                Case No. CV-16-139-M-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

BNSF RAILWAY COMPANY, a
Delaware Corporation

                     Defendant.



 X     Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

      Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered as follows in
        accordance with the order issued on today's date:

   1. Judgment is entered against Plaintiff and in favor of Defendant on Plaintiff’s
      Locomotive Inspection Act claim (Claim II).

   2. Judgment is entered against Defendant and in favor of Plaintiff on Plaintiff’s
      Federal Employers' Liability Act claim (Claim I) for lost wages and benefits to
      date of trial in the amount of $13,177.50, reduced to reflect Plaintiff's
      contributory negligence of 25%, as found by the jury.

   3. Judgment is entered against Defendant and in favor of Plaintiff on Plaintiff’s
      Federal Rail Safety Act claim (Claim III) for lost wages and benefits in the
      future, reduced to present value in the amount of $1,407,978, for mental and
emotional humiliation or pain and anguish in the amount of $500,000, and for
punitive damages in the amount of $249,999.

4. The total judgment entered against Defendant is $2,171,154.50.

Dated this 7th day of November, 2017.

                          TYLER P. GILMAN, CLERK

                          By: ____________________
                          A.S. Goodwin, Deputy Clerk
